Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 10, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bear et al U.S. Patent 5,393,074 in view of Savage US 2005/0170901.
Claims 1 and 10, Bear et al discloses a modular structure which may be reconfigured to play a variety of participatory games (see abstract) and such modular structure can be reasonably characterized as a portable structure for use as an escape room; the structure comprising a plurality of portable side walls (22) defining an interior space; an entrance way (door 42) in at least one side wall and an exit (door 42) in another of said side walls, wherein the entrance way 
It is noted that Bear et al fails to specifically disclose the overhead lighting or above the interior space as claimed.  However, Savage discloses a portable structure labyrinth comprising at least one traverse bar (42) for carrying lighting fixtures as shown in Fig. 6.  Therefore, it would have been obvious to one of ordinary skill to modify the challenge areas with overhead lighting fixtures as taught by Savage for providing lighting of the area at nighttime.
Claims 2 and 11, the interior space is divided into a plurality of challenge areas (game rooms 24), each of the areas hosting an escape room challenge.
Claim 3, the structure includes a ceiling (not shown) over the interior space (col. 6, lines 7-8).
	Claim 3, the structure includes a ceiling (not illustrated) over the interior space (col. 6, lines 7-8).
Claim 4, the ceiling is adapted to define the challenge areas.
Claim 9, each of the area of challenge is enclosed and includes an entrance and an exit (see Figs. 1 and 4).
In re Seid, 73 USPQ 431 (CCPA 1947).
		Claims 15 and 16, the game puzzle of Bear is a computerized/interactive electronic game which can reasonably be characterized as perception which is within the recited group. 
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Furthermore, Applicant asserted that Bear fails to show portability without discuss any aspect of the portability of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711